Examiner Comment
	The Examiner has carefully considered the documents cited in the IDS filed 2/22/2022 and provides the comments below to add to the record.
The International Property Office states that the COOLER MASTER document, “shows a replaceable two part insert that forms with the fins various coolant passages” (See: Combined Search and Examination Report, p. 2).  While Tsai (US 2020/0359528) does teach an intermediate layer (Fig 1, element 130), the Examiner is unable to find any instance in Tsai where this intermediate layer is taught to be changeable or capable of being changeable.  Even if Tsai were to teach that this layer is changeable, Tsai fails to disclose that the intermediate layer itself has multiple first channels as well as multiple second channels OR at least one adapted second channel as required by claims 1 and 9.  Accordingly, claims 1-15 are believed to still be allowable as per the NOA dated 2/8/2022.

/ZACHARY PAPE/Primary Examiner, Art Unit 2835